O’Hara, J.
This appeal is from a denial of a motion to quash an information, from motions to dismiss a charge and for a new trial. The sole ground of appeal is the unconstitutionality of the involved statute.
The information alleges “Peter Nick * * * did induce, persuade and encourage one Sandra Lee Egbert to become a prostitute, contrary to * * * [PA 1931, No 328, § 455 (CL 1948 § 750.455, Stat Ann 1954 Rev § 28.710)].”
In his statement of facts appellant asserts defendant was charged with “pandering” in the language above quoted.
Prom this erroneous statement of a fact follows erroneous conclusions and the misapplication of case precedent.
The defendant was not charged with “pandering” as such. He was charged with inducing, persuading and encouraging a female to become a prostitute.
With the codification of crimes in PA 1931, No 328, supra, all reference to “pandering” was omitted from the title of the act. Thus those cases dealing with specific conduct, which earlier acts defined as “pandering,” are inapplicable.
The only reference to pandering here is to be found in the catch line immediately to the right of the section number in the penal code. This catch line, or in this case “catchword” is no part of the statute, title or body. See CL 1948, § 8.4b (Stat Ann 1961 Rev § 2.215), which was given immediate effect in the same legislative session in which the p'enal code was adopted and preceded the code in sequence of effective date.
Thus defendant here was charged under an act, the title of which pertinently reads:
*666“An act * * * to. define crimes and prescribe the penalties therefor * *
The involved subsection pertinently reads:
“Sec. 455. Any person * * * who shall induce, persuade, encourage, inveigle or entice a female person to become a prostitute, * * * shall be guilty of a felony punishable by imprisonment * * * for not more than 20 years.”
Omitting the excluded catch line, or word, the legislature simply declared certain conduct to be a felony and prescribed the punishment therefor. The proof was ample before the judge sitting as the trier of the facts and he found defendant guilty thereunder. There was no error.
Appellant’s able counsel urges with eloquence and force that People v. Smith, 246 Mich 393, is controlling in all respects. We cannot agree. In Smith, this Court said at p 398:
“The legislature declared an intention to define, prohibit, and punish pandering, * * * but failed to denominate, define, denounce, or punish such acts as pandering. The result is a good title, not carried into the enactment, and a good enactment except for its title.” (Emphasis supplied.)
In the act we here consider the legislature declared an intention to define crimes and prescribe punishment therefor. It declared its intention to define as a crime, inducing a female person to become a - prostitute. It designated such conduct a felony and prescribed the punishment therefor. The result is a good title carried into a good enactment.
The orders of the trial court here appealed from are affirmed.
Kavanagh, C. J., and Dethmers, Kelly, Black, Souris, Smith, and Adams, JJ., concurred.